Case 1:19-cv-05574-AT Document 103 Filed 12/22/20 Page 1 of 2
          Case 1:19-cv-05574-AT Document 103 Filed 12/22/20 Page 2 of 2


April 9, 2021, at 5:00 p.m.

        In accordance with Paragraphs V.C and V.D of the Court’s Individual Practices, each
party shall file and serve along with the joint pre-trial order all required pre-trial filings,
including motions addressing any evidentiary issues or other matters that should be resolved in
limine, joint requests to charge, joint proposed verdict forms, and joint proposed voir dire
questions.

        In accordance with Paragraph V.C(v) of the Court’s Individual Practices, the parties shall
deliver to the Court by April 9, 2021, one copy of each documentary exhibit sought to be
admitted, pre-marked (i.e., labeled with exhibit stickers) and assembled sequentially in a
looseleaf binder or in separate manila folders labeled with the exhibit numbers and placed in a
suitable container for ready reference.

        In accordance with Paragraph V.F of the Court’s Individual Practices, by April 16, 2021,
at 5:00 p.m., the parties shall file, if necessary, any objections to another party’s requests to
charge or proposed voir dire questions, any opposition to any motion in limine, and any
opposition to any legal argument in a pre-trial memorandum.

       Counsel for all parties shall appear for a final pre-trial conference on May 12, 2021, at
10:00 a.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on May 17, 2021. In accordance with Paragraph V.H
of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a
break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court will
be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

       Prior to the final pre-trial conference, counsel for both parties, along with the parties
themselves, shall meet in person for at least one hour to discuss settlement of this matter.

       SO ORDERED.

Dated: December 22, 2020
       New York, New York




                                                  2
